Title: To John Adams from Warner Mifflin, 24 September 1798
From: Mifflin, Warner
To: Adams, John



Respected Friend,
Philadelphia 24th of the 9th. mo. 1798

I hope I may address the first magistrate in the United States in this Stile without Offence, as I do esteem him my friend, and have a due respect unto him, & for the Office he fills; sincerely desiring to conduct myself under his Administration in every respect consistent with my conscience, as a good & faithful Citizen ought to do.
I therefore inform the President, that being in this City in order to attend our Annual Solemnity at the stated time for holding it, my mind has been deeply affected under a consideration of the awful situation or state of things, and the awful Judgments (as I believe) of an offended God, now display’d conspicuously over this City, thro’ the grievous mortality suffered on its Inhabitants, as well as in divers other places & in different ways, very visible to the believing mind:—I say, awful, for so it has felt to me, a little like taking my life in my hand to come hither, singly to endeavour in my small measure, to promote the cause of Righteousness in the Earth.
I have been dipped into serious thoughtfulness concerning the cause, and believe it is time for the inhabitants of the United States to be generally concerned on this wise; And what impressed my mind with considerable weight about then days ago, hath been revived, vizt. As I was riding the road from the Eastern Shore of Virginia to my residence in the Delaware State, thro’ one County in Maryland, having a pretty full account given me of the abominable Trade carried on through that part of the Country, by Negroe–Drovers, buying Drove after Drove of the poor afflicted Blacks, like droves of Cattel for Market; carrying them into the Southern States for Speculation; regardless of the separation of nearest Connections & natural ties: Thinking on the subject, I was deeply afflicted under a Sense of the Guilt hereby brought on our Nation, which seemed to me, if the Practice continued, was likely to produce punishment on the Government, Rulers and those in Authority, who did not exert themselves for the suppression of this cruel Practice. As thoughts of this kind revolved, a reflection took place in my mind, that perhaps the President as prime Magistrate in the United States, may be entirely without the knowledge of this atrocious & abominable Crime; whereupon I determined that if way opened, and I felt myself authorized, (as I believe I now do) I would advertize thee, and modestly wern thee to pay attention to the subject, to do thy Duty, discharge thyself; if though failest herein, thou mayst have Cause to repent when it may be too late: It may be urged thou hast no Constitutional Power to do any thing in this Business, and that the general Government has none; be that as it may, I leave it; but I believe this conduct in the Citizens of America has a tendency to offend the Majesty of Heaven, and draw on us his righteous Indignation, which I believe is, and ought to be, more dreaded then all the power of the French Nation. I well remember when in my minority to have seen an Old Magazine, in which was inserted the Message of a Governor at Boston, to the General Court there, on the Approach of War, with a recommendation on the subject of making Restitution to the People called Quakers for injuries formerly done to some of that Society; or an Atonement therefor; with a query, How they could expect prosperity in engaging with Enemies without so doing? Would to God our President might be Animated with a like disposition, to call the consideration of our Legislature to this grievous part of the Oppression of our fellow–man, the Blacks in this Land: Would it not be acceptable to him, “By whom Kings reign, and Princes decree Justice”? He can turn & overturn Kingdoms and Nations at his pleasure: And feeling earnest desires for the welfare of our Nation, and the Stability of it’s Government, I am disposed thus to lend my little aid, and to labour in the small Ability I am favoured with, to promote the “Righteousness which exalteth a Nation, and to banish that Sin from among us, which is a Reproach, or Shame to any People.” And oh, saith my soul, that the disposition of our President might in a suitable degree, be like that of the King of Niniveh, who on receiving a divine Message or warning, manifested so much Humility, that he arose from his Throne, laid his Robe from him, & covered himself with Sackcloth, and Ashes; proclaiming to the People to cry mightily unto God; yea, let them turn every one from his evil way, & from the violence that is in their hands, saying, who can tell if God will not turn from his fierce Anger, that we perish not:” Their Conduct and humiliation appears to have answered the End, & saved the City at that time: Is there not cause for us to be concern’d on this wise? as I believe we shall have to feel, in a more general way the Effects of Divine Displeasure: I hope and trust I am addressing one who is favoured to know how to treat sacred Things, and who will give those Hints the weight they may be found to deserve: And, may I remind the President, that we are threatned with War; Do we not feel heavily in some parts, the dreadful effects of something that (I believe) may be called the Pestilence? And may we not also admit, we have some threatnings sufficient to induce us to consider, that the same Hand that hath done so much, may easily break the whole Staff of bread. In how large a part of our Land is the principal wheat destroy’d? While so large a part of my fellow–citizens go on confiding in their own strength, as though they neither feared God, nor regarded man! View the Scenes of Dissipation that are in the Land, by Plays, Sports, and revellings, among a People who, by their Representatives a few years back, declared to all the World, and (as I consider it) before the Majesty of Heaven, that “it was self-evident all men were created equal; that they were endow’d by their Creator with certain inalienable Rights, among which are Life, Liberty &c”: Now to say nothing about the continuing to withhold from so great a part of our fellow-man, the unalienable Right with which they are endow’d by their Creator, What can we think, on serious Reflection, will be the Consequence to this Country, if the before mention’d barbarous Trade & Traffick is continued? I feel it at times almost sufficient to burst a human Heart; Then how will that God who is just & Merciful view those Actions? Oh that thou mayst feel me; I hope thou wilt.
An, may I presume to tell thee further, I am indeed afraid thou hast fixed a Stigma on thy Presidency, by giving Sanction to a Law that opens, if I am not mistaken, a wide field to this infamous Traffic, to a new Country back of Georgia: Please accept the freedom I use, as coming from a real Friend of thine, and of his Country; And who craves that God Almighty may mercifully grant Wisdom to guide thee, for thy Country’s Welfare, and thy own solid Peace.
I remain with Christian Sympathy and due respect / Thy real Friend

Warner Mifflin